DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A method for controlling secure communications in a communications network comprising a client, one or more servers and an intermediate network element between the client and the one or more servers, the method comprising:
receiving, at the intermediate network element (INE), a request from the client to establish a secure connection between the client and a first server;
analyzing the received request to determine a client identifier identifying the client to the INE;
determining based at least on the determined client identifier whether the client uses certificate pinning, in which the client has stored preconfigured data about server certificates of the servers, wherein the client verifies that a server certificate is received from the corresponding server by use of the stored preconfigured certificate data of the servers;
responsive to a determination that the client uses certificate pinning, forwarding by the INE, the received request on to the first or a second server; and
responsive to a determination that the client does not use certificate pinning, sending to the client, in response to the received request, a first message comprising information for the client to use in establishing a secure connection with the INE, the information including an INE certificate associated with the INE;

establishing a second end to end secure connection between the INE and the first or second server.

7. The method according to claim 1, the method comprising:
modifying, at the INE, one or more subsequent communications between the client and the second server.
12. The method according to claim 1, the method comprising establishing a Transmission Control Protocol (TCP) connection between the client and the INE,

wherein the INE is a proxy server; and
wherein the received request is a “client hello” message of a Secure Sockets Layer (SSL) or a Transport Layer Security (TLS) handshake.

18. The method according to claim 1, wherein the secure connection between the INE and the client is one of a Secure Sockets Layer (SSL) connection and a Transport Layer Security (TLS) connection,
wherein the client is an application running on a user equipment.
19. An apparatus comprising: 
at least one processor;
and at least one memory including computer program code;
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform a method of controlling secure communications in a communications network comprising a client, one or more servers and an intermediate network element between the client and the one or more servers, the method comprising:
receiving, at the intermediate network element (INE), a request from the client to establish a secure connection between the client and a first server;

determining based at least on the determined client identifier the client uses certificate pinning, in which the client has stored preconfigured data about server certificates of the servers, wherein the client verifies that a server certificate is received from the corresponding server by use of the stored preconfigured certificate data of the servers;
responsive to a determination that the client uses certificate pinning, forwarding by the INE, the received request on to the first or a second server; and
responsive to a determination that the client does not use certificate pinning, sending to the client, in response to the received request, a first message comprising information for the client to use in establishing a secure connection with the INE, the information including an INE certificate associated with the INE;
responsive to a determination that the client accepts the first message: 
establishing a first end-to-end secure connection between the INE and the client using the INE certificate; and
establishing a second end to end secure connection between the INE and the first or second server.
20. A non-transitory computer readable storage medium comprising a set of computer readable instructions stored thereon, which, when executed by a processing system, cause the system to implement a method of controlling secure communications in a communications network comprising a client, one or more servers and an intermediate network element between the client and the one or more servers, the method comprising:
receiving, at the intermediate network element (INE), a request from the client to establish a secure connection between the client and a first server;
analyzing the received request to determine a client identifier identifying the client to the INE;
determining based at least on the determined client identifier whether the client uses certificate pinning, in which the client has stored preconfigured data about server certificates of the servers, wherein the client verifies that a server certificate is received from the corresponding server by use of the stored preconfigured certificate data of the servers;
responsive to a determination that the client uses certificate pinning, forwarding by the INE, the received request on to the first or a second server; and

responsive to a determination that the client accepts the first message:
establishing a first end-to-end secure connection between the INE and the client using the INE certificate; and
establishing a second end to end secure connection between the INE and the first or second server.
--------End Examiner’s Amendment---------
Response to Arguments
Applicant’s remarks filed on 01/21/2021 have been considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 6 is cancelled. 
Claims 1 – 5, 7 – 20 are pending in the instant application. 
Claim Rejections - 35 USC § 103
As per claim[s] 1, 2, 4, 8, 12 - 14, 16 - 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Yerra et al. [US PGPUB # 2014/0095865] in view of Dulkin et al. [US PGPUB # 2015/0304292], further in view of Norman et al. [US PGPUB # 2018/0123795], applicant’s claim amendments have been considered, therefore, the prior art rejections are withdrawn. 
As per claim[s] 3 that was rejected under 35 U.S.C. 103 as being unpatentable over Yerra et al. [US PGPUB # 2014/0095865] in view of Dulkin et al. [US PGPUB # 
As per claim[s] 5, 6, 7 that were rejected under 35 U.S.C. 103 as being unpatentable over Yerra et al. [US PGPUB # 2014/0095865] in view of Dulkin et al. [US PGPUB # 2015/0304292] and Norman et al. [US PGPUB # 2018/0123795] as applied to claim[s] 4 above, and further in view of Bhogavilli et al. [US PGPUB # 2012/0174196], the rejections are withdrawn.
As per claim[s] 9, 10, 11, 15 that were rejected under 35 U.S.C. 103 as being unpatentable over Yerra et al. [US PGPUB # 2014/0095865] in view of Dulkin et al. [US PGPUB # 2015/0304292] and Norman et al. [US PGPUB # 2018/0123795] as applied to claim[s] 8 above, and further in view of Dali et al. [US PAT # 9077709], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 5, 7 – 20 are allowed, but are renumbered as 1 – 19.
Applicant’s remarks and amendments submitted on 01/21/2021 for application number 15259970 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434